Case 7:20-cv-04573-PMH-PED Document 42 Filed 07/16/20 Page 1 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD on 07/15/2020 Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

INTERNATIONAL BUSINESS MACHINES
CORPORATION,

 

STIPULATED
Plaintiff, CONFIDENTIALITY
AGREEMENT AND
- against - PROTECTIVE ORDER
RODRIGO KEDE DE FREITAS LIMA, 20 Civ. 4573 (PMH)

Defendant.

 

 

PHILIP M. HALPERN, United States District Judge:

WHEREAS, all the parties to this action (collectively the “Parties” and
individually a “Party”) request that this Court issue a protective order pursuant to Federal
Rule of Civil Procedure 26(c) to protect the confidentiality of nonpublic and
competitively sensitive information that they or any non-parties may be required to
disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds good cause exists for issuance of an appropriately
tailored confidentiality order governing the pretrial phase of this action,

IT IS HEREBY ORDERED that any person subject to this Order — including
without limitation the Parties to this action (including their respective corporate parents,
successors, and assigns), their representatives, agents, experts and consultants, all third
parties providing discovery in this action, and all other interested persons with actual or
constructive notice of this Order — will adhere to the following terms, upon pain of

contempt:

Doe#: US1:13871765v3

 
Case 7:20-cv-04573-PMH-PED Document 42. Filed 07/16/20 Page 2 of 17

a
Case 7-20-cv-04573-PMH-PED Document41 Filed in NYSD on 07/15/2020 Page 2 of 17

1. “Discovery Material” (i.e., information of any kind produced or disclosed
in the course of discovery in this action) shall be used only in this action (including any
appeals), and not for any other purpose whatsoever.

2. Any material designated as “Confidential,” “Highly Confidential IBM
Information,” “Highly Confidential Lima Information,” or “Highly Confidential
Microsoft Information” shall be referred to herein as “Confidential Discovery Material.”
No person subject to this Order may disclose Confidential Discovery Material to anyone
else except as this Order expressly permits.

3. The Party or non-party producing or disclosing Discovery Material
(“Producing Party”) may designate as “Confidential” only the portion of such material
that it reasonably and in good faith believes consists of:

(a) previously non-disclosed financial information (including without
limitation profitability reports or estimates, percentage fees, design fees,
royalty rates, minimum guarantee payments, sales reports, and sale
margins);

(b) previously non-disclosed material relating to ownership or control of any
non-public company;

(c) previously non-disclosed business plans, product-development
information, or marketing plans;

(d) any information of a personal or intimate nature regarding any individual,
or

(e) any other category of information this Court subsequently affords

confidential status.

Doe#: US1:13871765v3

 
Case 7:20-cv-04573-PMH-PED Document 42, Filed 07/16/20 _ Page 3 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD 0n 07/15/2020 Page 3 of 17

4. IBM shall also have the right to designate such Discovery Material as
“Highly Confidential IBM Information” to the extent that IBM believes in good faith that
such Discovery Material constitutes, contains or would disclose highly sensitive
proprietary business information, a trade secret or other commercial or financial
information that IBM, in good faith, believes would result in competitive or commercial
harm in the marketplace if the material were disseminated to persons other than those
specifically identified in paragraph 13 below.

5. Lima shall also have the right to designate such Discovery Material as
“Highly Confidential Lima Information” to the extent that Lima believes in good faith
that such Discovery Material constitutes, contains or would disclose highly sensitive
confidential personal information or personal financial information if the material were
disseminated to persons other than those specifically identified in paragraph 14 below.

6. Microsoft shall also have the right to designate such Discovery Material as
“Highly Confidential Microsoft Information” to the extent that Microsoft believes in
good faith that such Discovery Material constitutes, contains or would disclose highly
sensitive proprietary business information, a trade secret or other commercial or financial
information that Microsoft, in good faith, believes would result in competitive or
commercial harm in the marketplace if the material were disseminated to persons other
than those specifically identified in paragraph 15 below.

7. With respect to the Confidential portion of any Discovery Material other
than deposition transcripts and exhibits, the Producing Party or its counsel may designate
such portion as “Confidential” or “Highly Confidential IBM Information” by stamping or

otherwise clearly marking as “Confidential,” “Highly Confidential IBM Information,”

Doe#: US1:13871765v3

 
Case 7:20-cv-04573-PMH-PED Document 42. Filed 07/16/20 Page 4 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD on 07/15/2020 Page 4 of 17

“Highly Confidential Lima Information,” or “Highly Confidential Microsoft
Information” the protected portion in a manner that will not interfere with legibility or
audibility.

8. A Producing Party or its counsel may designate deposition exhibits or
portions of deposition transcripts as Confidential Discovery Material either by: (a)
indicating on the record during the deposition that a question calls for Confidential
information, in which case the reporter will bind the transcript of the designated
testimony in a separate volume and mark it as “Confidential Information Governed by
Protective Order;” or (b) notifying the reporter and all counsel of record, in writing,
within 30 days after a deposition has concluded, of the specific pages and lines of the
transcript that are to be designated “Confidential,” in which case all counsel receiving the
transcript will be responsible for marking the copies of the designated transcript in their
possession or under their control as directed by the Producing Party or that person’s
counsel. During the 30-day period following a deposition, all Parties will treat the entire
deposition transcript as if it had been designated Confidential Discovery Material.

9. Any party may at any time challenge the designation of Discovery Material
as Confidential Discovery Material by sending written notice thereof to the Designating
Party. Such challenge shall be raised in the first instance on an informal basis and
resolution shall be attempted in good faith. If the challenge cannot be resolved on an
informal basis, either the objecting party or the Designating Party may apply to the Court
for an appropriate ruling. In the event that a party or non-party makes such an application
to the Court, such party or non-party shall provide reasonable prior notice thereof to the

parties to this action and, if the Designating Party is a nonparty, to such non-party. In the

Doc#: US1:13871763v3

 
Case 7:20-cv-04573-PMH-PED Document 42 Filed 07/16/20 Page 5of17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD on 07/15/2020 Page 5 of 17

event of a challenge prior to the hearing on Plaintiffs motion for a preliminary
injunction, such meet and confer must occur within 24 hours of such challenge and, if not
resolved through the meet and confer, then it may be raised immediately with the Court.
To resolve any disputes arising concerning the designation, use or filing under seal of
Discovery Material that has been designated as “Highly Confidential IBM Information,”
“Highly Confidential Lima Information,” or “Highly Confidential Microsoft
Information” the challenging party shall request that the Court conduct an in camera
review of the material.

10. = ‘If at any time before the trial of this action a Producing Party realizes that
it should have designated as Confidential some portion(s) of Discovery Material that it
previously produced without limitation, the Producing Party may so designate such
material by so apprising all prior recipients in writing. Thereafter, this Court and all
persons subject to this Order will treat such designated portion(s) of the Discovery
Material as Confidential Discovery Material.

11. Nothing contained in this Order will be construed as: (a) a waiver by a
Party or person of its right to object to any discovery request; (b) a waiver of any
privilege or protection; or (c) a ruling regarding the admissibility at trial of any
document, testimony, or other evidence.

12. Where a Producing Party has designated Discovery Material as
Confidential, other persons subject to this Order may disclose such information only to
the following persons:

(a) the Parties to this action, their insurers, and counsel to their insurers;

Doe#: US1:13871765v3

 
Case 7:20-cv-04573-PMH-PED Document 42. Filed 07/16/20 Page 6 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD on 07/15/2020 Page 6 of 17

(b)

(c)

(d)

(e)

(f)

(g)

(h)

Doc#: US1:138717635v3

counsel retained specifically for this action, including any paralegal,
clerical, or other assistant that such outside counsel employs and assigns to
this matter;

outside vendors or service providers (such as copy-service providers and
document-management consultants) that counsel hire and assign to this
matter;

any mediator or arbitrator that the Parties engage in this matter or that this
Court appoints, provided such person has first executed a Non-Disclosure
Agreement in the form annexed as an Exhibit hereto;

as to any document, its author, its addressee, and any other person
indicated on the face of the document as having received a copy;

any witness who counsel for a Party in good faith believes may be called
to testify at trial or deposition in this action, provided such person has first
executed a Non-Disclosure Agreement in the form annexed as an Exhibit
hereto;

any person a Party retains to serve as an expert witness or otherwise
provide specialized advice to counsel in connection with this action,
provided such person has first executed a Non-Disclosure Agreement in
the form annexed as an Exhibit hereto;

stenographers engaged to transcribe depositions the Parties conduct in this
action; and

this Court, including any appellate court, its support personnel, and court

reporters.

 
Case 7:20-cv-04573-PMH-PED Document 42 Filed 07/16/20 Page 7 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD 0n 07/15/2020 Page 7 of 17

13. Discovery Material that has been designated as “Highly Confidential IBM
Information” shall not be given, shown, made available or communicated in any way to
anyone except:

(a) counsel retained specifically for the Parties in this action, including any

paralegal, clerical, or other assistant that such outside counsel employs and

assigns to this matter;

(b) _ -subjectio-paragraph 19 below, the Court (and any appellate court), court

PUAN

personnel and any person the Court designates in the interest of justice,
upon terms that the Court deems fit and proper;

(c) where IBM is the Designating Party, to Defendant Lima, provided that (i)
from the face of the material that has been designated as “Highly
Confidential IBM Information” or from the source information provided
by the Designating Party, he appears to have received it prior to the date
such material is produced in this action, or (ii) the Discovery Material that
has been designated as “Highly Confidential IBM Information” concerns
Defendant Lima’s employment by Plaintiff, the terms and conditions of
his employment, his compensation and benefits, his job performance, or
any obligations he has to Plaintiff.

14. Discovery Material that has been designated as “Highly Confidential Lima

Information” shall not be given, shown, made available or communicated in any way to

anyone except:

Doc#: US81:13871765v3
Case 7:20-cv-04573-PMH-PED Document 42. Filed 07/16/20 Page 8 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD on 07/15/2020 Page 8 of 17

(a) counsel retained specifically for the Parties in this action, including any
paralegal, clerical, or other assistant that such outside counsel employs and
assigns to this matter;

(b)  -strbyectte-paracraph19 below, the Court (and any appellate court), court PVA
personnel and any person the Court designates in the interest of justice,
upon terms that the Court deems fit and proper;

15. Discovery Material that has been designated as “Highly Confidential
Microsoft Information” shall not be given, shown, made available or communicated in
any way to anyone except:

(a) counsel retained specifically for the Parties in this action, including any

paralegal, clerical, or other assistant that such outside counsel employs and
assigns to this matter;

(b) —subjectic-paracraph tO beles the Court (and any appellate court), court

personnel and any person the Court designates in the interest of justice, PWN
upon terms that the Court deems fit and proper;
(c) Defendant Lima.
16. Discovery Material designated by IBM as “Confidential” or “Highly
Confidential IBM Information” shall not be shared with or disclosed to Microsoft
Corporation (“Microsoft”), or any Microsoft employee, officer or director, or consultant,
or patty acting on behalf of Microsoft. If Lima wishes to question a witness about a
document that has been designated as “Highly Confidential IBM Information,” Lima

shall notify counsel for IBM no later than two (2) business days before the date of the

deposition or questioning of Lima’s intent to question the witness about the material

Doc#: US1:138717635¥3
Case 7:20-cv-04573-PMH-PED Document 42. Filed 07/16/20 Page 9 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD on 07/15/2020 Page 9 of 17

designated as “Highly Confidential IBM Information” and shall identify the document or
documents about which Lima intends to question the witness. If IBM objects to Lima
questioning that witness about those documents and the material designated as “Highly
Confidential IBM Information” therein, IBM may seek relief from the Court. If the
witness is permitted to review the material designated as “Highly Confidential IBM
Information,” s/he will not be permitted to retain any copy of the material designated as
“Highly Confidential IBM Information.” Notwithstanding the above, Lima has no
obligation to notify counsel for IBM of his intention to question any witness employed by
IBM about material designated as “Highly Confidential IBM Information.”

17. Discovery Material designated by Lima as “Confidential” or “Highly
Confidential Lima Information” shall not be shared with or disclosed to IBM, or any IBM
employee, officer or director, or consultant, or party acting on behalf of IBM. If IBM
wishes to question a witness about a document that has been designated as “Highly
Confidential Lima Information,” IBM shall notify counsel for Lima no later than two (2)
business days before the date of the deposition or questioning of IBM’s intent to question
the witness about the material designated as “Highly Confidential Lima Information” and
shall identify the document or documents about which IBM intends to question the
witness. If Lima objects to IBM questioning that witness about those documents and the
material designated as “Highly Confidential Lima Information” therein, Lima may seek
relief from the Court. Ifthe witness is permitted to review the material designated as
“Highly Confidential Lima Information,” s/he will not be permitted to retain any copy of

the material designated as “Highly Confidential Lima Information.” Notwithstanding the

Doc#: US1:13871765v3
:20-C 573
Case 7-20-cv-04573-PMH-PED Document 41

-PMH-PED Document f 17
Fi Page 10 of 17

| a in NYSD O
above, IBM has no obligation to notify counsel for Lima of its intention to question Lima
about material designated as “Highly Confidential Microsoft Information.”

18. Discovery Material designated by Microsoft as “Confidential” or “Highly
Confidential Microsoft Information” shall not be shared with or disclosed to IBM, or any
IBM employee, officer or director, or consultant, or party acting on behalf of IBM. If
IBM wishes to question a witness about a document that has been designated as “Highly
Confidential Microsoft Information,’ IBM shall notify counsel for Microsoft no later than
two (2) business days before the date of the deposition or questioning of IBM’s intent to
question the witness about the material designated as “Highly Confidential Microsoft
Information” and shall identify the document or documents about which IBM intends to
question the witness. If Microsoft objects to IBM questioning that witness about those
documents and the material designated as “Highly Confidential Microsoft Information”
therein, Microsoft may seek relief from the Court. Ifthe witness is permitted to review
the material designated as “Highly Confidential Microsoft Information,” s/he will not be
permitted to retain any copy of the material designated as “Highly Confidential Microsoft
Information.” Notwithstanding the above, IBM has no obligation to notify counsel for

Microsoft of its intention to question any witness employed by Microsoft about material

designated as “Highly Confidential Microsoft Information.”

19. ts a f a a i as “TH

 

10

Doc#: US1:13871763¥3

 
Case 7:20-cv-04573-PMH-PED Document 42 Filed 07/16/20 Page 11 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD on 07/15/2020 Page 11 of 17

~CourtsindividuatPraetiees: All “Highly Confidential IBM Information,” and all copies
of the same shall be returned to counsel for IBM by Defendant Lima upon the final, non-
appealable resolution of this case. All “Highly Confidential Lima Information,” and all
copies of the same shall be returned to counsel for Lima by Plaintiff IBM upon the final,
non-appealable resolution of this case. All “Highly Confidential Microsoft Information,”
and all copies of the same shall be returned to counsel for Microsoft by Plaintiff IBM
upon the final, non-appealable resolution of this case.

20. Before disclosing any Confidential Discovery Material to any person
referred to in subparagraphs 12(d), 12(f), or 12(g) above, counsel must provide a copy of
this Order to such person, who must sign a Non-Disclosure Agreement in the form
annexed as an Exhibit hereto stating that he or she has read this Order and agrees to be
bound by its terms, Said counsel must retain each signed Non-Disclosure Agreement,
hold it in escrow, and produce it to opposing counsel either before such person is
permitted to testify (at deposition or trial) or at the conclusion of the case, whichever
comes first.

21.  Inaccordance with Rule 5 of this Court’s Individual Practices, any party
filing documents under seal must simultaneously file with the Court a letter brief and
supporting declaration justifying — on a particularized basis — the continued sealing of
such documents. The parties should be aware that the Court will unseal documents if it is
unable to make “specific, on the record findings .. . demonstrating that closure is
essential to preserve higher values and is narrowly tailored to serve that interest.”

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

ll

Doe#: US1:13871765v3

 
Case 7:20-cv-04573-PMH-PED Document 42. Filed 07/16/20 bags 12 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD 0n 07/15/2020 Page 12 of 17
22. The Court also retains discretion whether to afford confidential treatment

to any Discovery Material designated as Confidential Discovery Material and submitted
to the Court in connection with any motion, application, or proceeding that may result in
an order and/or decision by the Court. All persons are hereby placed on notice that the
Court is unlikely to seal or otherwise afford confidential treatment to any Discovery
Material introduced in evidence at trial, even if such material has previously been sealed
or designated as Confidential Discovery Material.

23. In filing Confidential Discovery Material with this Court, or filing
portions of any pleadings, motions, or other papers that disclose such Confidential
Discovery Material (“Confidential Court Submission”), the Parties shall publicly file a
redacted copy of the Confidential Court Submission via the Electronic Case Filing
System. The Parties shall file an unredacted copy of the Confidential Court Submission
under seal with the Clerk of this Court, and the Parties shall serve this Court and
opposing counsel with unredacted courtesy copies of the Confidential Court Submission.

24, Any Party who objects to any designation of confidentiality may at any
time before the trial of this action serve upon counsel for the Producing Party a written
notice stating with particularity the grounds of the objection. If the Parties cannot reach
agreement promptly, counsel for all affected Parties will address their dispute to this
Court in accordance with paragraph 4(D) of this Court’s Individual Practices.

25. Any Party who requests additional limits on disclosure (such as
“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of
this action serve upon counsel for the recipient Parties a written notice stating with

particularity the grounds of the request. If the Parties cannot reach agreement promptly,

12

Doc#: US1:13871765v3

 
Case 7:20-cv-04573-PMH-PED Document 42 Filed 07/16/20 Page 13 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD on 07/15/2020 Page 13 of 17

counsel for all affected Parties will address their dispute to this Court in accordance with
paragraph 4(D) of this Court’s Individual Practices.

26. Recipients of Confidential Discovery Material under this Order may use
such material solely for the prosecution and defense of this action and any appeals
thereto, and not for any business, commercial, or competitive purpose or in any other
litigation proceeding. Nothing contained in this Order, however, will affect or restrict the
rights of any Party with respect to its own documents or information produced in this
action.

27. Nothing in this Order will prevent any Party from producing any
Confidential Discovery Material in its possession in response to a lawful subpoena or
other compulsory process, or if required to produce by law or by any government agency
having jurisdiction, provided that such Party gives written notice to the Producing Party
as soon as reasonably possible, and if permitted by the time allowed under the request, at
least 10 days before any disclosure. Upon receiving such notice, the Producing Party will
bear the burden to oppose compliance with the subpoena, other compulsory process, or
other legal notice if the Producing Party deems it appropriate to do so.

28. | Each person who has access to Discovery Material designated as
Confidential Discovery Material pursuant to this Order must take all due precautions to
prevent the unauthorized or inadvertent disclosure of such material.

29. If, in connection with this litigation, a party inadvertently discloses
information subject to a claim of attorney-client privilege or attorney work product

protection (“Inadvertently Disclosed Information”), such disclosure shall not constitute or

13

Doe#: US1:13871765v3
-PMH-PED Document 42. Filed 07/16/20 Page 14 of 17

:20-¢ 3
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD on 07/15/2020 Page 14 of 17

be deemed a waiver or forfeiture of any claim of privilege or work product protection
with respect to the Inadvertently Disclosed Information and its subject matter.

30. Ifa disclosing party makes a claim of inadvertent disclosure, the receiving
party shall, within five business days, return or destroy all copies of the Inadvertently
Disclosed Information, and provide a certification of counsel that all such information
has been returned or destroyed.

31. Within five business days of the notification that such Inadvertently
Disclosed Information has been returned or destroyed, the disclosing party shall produce
a privilege log with respect to the Inadvertently Disclosed Information.

32. The receiving party may move the Court for an Order compelling
production of the Inadvertently Disclosed Information. The motion shall be filed under
seal, and shall not assert as a ground for entering such an Order the fact or circumstances
of the inadvertent production.

33. The disclosing party retains the burden of establishing the privileged or
protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall
limit the right of any party to request an in camera review of the Inadvertently Disclosed
Information.

34. | Within 60 days of the final disposition of this action — including all
appeals — all recipients of Confidential Discovery Material must either return it —
including all copies thereof — to the Producing Party, or, upon permission of the
Producing Party, destroy such material — including all copies thereof. In either event, by
the 60-day deadline, the recipient must certify its return or destruction by submitting a

written certification to the Producing Party that affirms that it has not retained any copies,

14

Doc#: US1:13871765v3

 
Case 7:20-cv-04573-PMH-PED Document 42 Filed 07/16/20 Page 15 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD on 07/15/2020 Page 15 of 17

abstracts, compilations, summaries, or other forms of reproducing or capturing any of the
Confidential Discovery Material. Notwithstanding this provision, the attorneys that the
Parties have specifically retained for this action may retain an archival copy of all
pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence,
or attorney work product, even if such materials contain Confidential Discovery Material.
Any such archival copies that contain or constitute Confidential Discovery Material
remain subject to this Order.

35. This Order will survive the termination of the litigation and will continue
to be binding upon all persons to whom Confidential Discovery Material is produced or
disclosed.

36. This Court will retain jurisdiction over all persons subject to this Order to
the extent necessary to enforce any obligations arising hereunder or to impose sanctions
for any contempt thereof.

SO STIPULATED AND AGREED.

 

 

/s/ Pietro J. Signoracci July 13, 2020
PAUL, WEISS, RIFKIND, Date
WHARTON & GARRISON LLP

Robert A. Atkins

Liza M. Velazquez

Pietro J. Signoracci

Crystal Parker

1285 Avenue of the Americas

New York, New York 10019-6064
Telephone: 212-373-3000

Attorneys for International Business
Machines Corporation

15

Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 42 Filed 07/16/20 Page 16 of 17

Case 7-20-cv-04573-PMH-PED Document 41

/s/ James McQuade

ORRICK, HERRINGTON
& SUTCLIFFE LLP
Mike Delikat
James McQuade
51 West 52™ Street
New York, New York 10019
Telephone: 212-506-5000

 

Attorneys for Defendant Rodrigo Lima

/s/ Robert Holtzman

KRAMER LEVIN NAFTALIS
& FRANKEL LLP

Robert Holtzman

1177 Avenue of the Americas

New York, New York 10036

Telephone: 212-715-9513

 

Attorneys for Defendant Rodrigo Lima

Dated: New York, New York
July 16, 2020

Doc#: US1:13871765v3

Filed in NYSD on 07/15/2020 Page 16 of 17

July 13, 2020
Date

 

July 13, 2020
Date

 

SO ORDERED.

(Bug —

Philip M. Halpern
United States District Judge

 

16
Case 7:20-cv-04573-PMH-PED Document 42. Filed 07/16/20 Page 17 of 17
Case 7-20-cv-04573-PMH-PED Document41_ Filed in NYSD on 07/15/2020 Page 17 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

INTERNATIONAL BUSINESS MACHINES
CORPORATION,

Plaintiff NON-DISCLOSURE
AGREEMENT

- against -
20 Civ. 4573 (PMH)

RODRIGO KEDE DE FREITAS LIMA,
Defendant.

 

 

1, , acknowledge that I have read and understand the
Protective Order in this action governing the non-disclosure of those portions of
Discovery Material that have been designated as Confidential Discovery Material. I agree
that I will not disclose such Confidential Discovery Material to anyone other than for
purposes of this litigation and that at the conclusion of the litigation I will return all
discovery information to the Party or attorney from whom I received it. By
acknowledging these obligations under the Protective Order, J understand that I am
submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising hereunder and that
my willful violation of any term of the Protective Order could subject me to punishment

for contempt of Court.

 

Dated:

Doe#: US1:13871765v3
